Motion by appellant to stay order of September 17, 1962 adjudging him in contempt, granted on condition that he perfect his appeal from said order and from the order dated May 14, 1962 denying his application to discontinue the action, for Friday, November 2, 1962, and be ready to argue or submit the appeals on that day; appeals ordered on the calendar of November 2. The record and appellant’s brief must be served and filed on or before October 25, 1962. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.